Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 13, 24 and 25. More specifically, Josefowitz et al. (US 2016/0207719 A1) fails to teach that the magnetic normal force, used to perform switching, is provided “irrespective of current applied to either of the first linear motor section or the second linear motor section,” as recited in the amended claims. Such an amendment finds support in at least paragraph [0009] of the instant application published as Davidson et al. (US 2020/0095072 A1). Further, the Examiner agrees with the Applicant Arguments/Remarks filed 04/27/2022, in that, Josefowitz requires varying the current in the linear motor sections in order to create normal forces to perform switching operations, as variously described in Josefowitz paragraphs [0037], [0038], [0060] and [0076]. Thus, Josefowitz fails to teach that magnetic normal force is provided irrespective of current. The Examiner finds no obvious reason to modify Josefowitz in this manner. Such a modification would interfere with the intended operation of Josefowitz and would require an improper degree of hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617